Only one question is presented by this proceeding, which is necessary to determine in order to reach a conclusion. That question is, Was the decree of the trial court clearly against the weight of the evidence?
This is an equitable action, a jury being empaneled merely to advise the court upon one issue of fact submitted to it by instructions and a single interrogatory. In such a case this court is authorized to consider and weigh the evidence, and if it finds the decree of the trial court to be clearly against the weight thereof, to render or cause to be rendered such decree as the trial court should have rendered. Pevehouse v. Adams, 52 Okla. 495, 153 P. 65; Marshall v. Grayson,64 Okla. 45, 166 P. 86; Martin v. Bruner, 64 Okla. 82, 166 P. 397; Hart v. Frost, 73 Okla. 148, 175 P. 257; Lee v. Little,81 Okla. 168, 197 P. 449; Keechi Oil  Gas Co. v. Smith,81 Okla. 266, 198 P. 588.
Briefly stated, the record reflects this state of facts: For a number of years prior to December 1, 1920, L. E. Foster and Minnie Foster were husband and wife, there being five children at the above date of divorce; they lived in Stephens county; in 1915, L. E. Foster traded some land in Washita county for the land involved in this action, which is approximately 160 acres; it had a tenant house on it, was in cultivation, and there were some other improvements; the family lived in Duncan, and so continued up to the date of the divorce; in 1916 or 1917, the exact time not being made certain by the testimony, Foster set out an orchard on this place, its extent and success not being shown, and he and his wife told several persons that they intended to build a family home on the place near this orchard; in 1918, Foster bought a residence in Duncan, and after making some additions and improvements, it was occupied by the family as a home and so continued to be to the date of the divorce decree; in the decree of divorce this Duncan property is described as "the home place heretofore occupied by plaintiff and defendant," while the land here involved is described as "the farm"; on January 2, 1919, the mortgage here involved, covering this farm land, was executed *Page 233 
and delivered by Foster without his wife joining therein; on Thanksgiving day, 1919, this husband and wife separated, and on December 1, 1920, this separation eventuated in a decree of divorce by the terms of which "the home place" in Duncan and "the farm" here involved, were awarded to the wife in trust for the benefit of the children; both of these parents have married other persons; the former wife here seeks to cancel the mortgage of January 2, 1919, on the ground that "the farm" was the homestead of the family and she did not join in the execution of the mortgage.
Both by Constitution and statute the homestead of any family in this state, not within any city, town or village, shall consist of not more than 160 acres of land to be selected by the owner. Const. art 12, sec. 1; Comp. Stat. 1921, sec. 6597. Both Constitution and statute are silent as to the time and manner of selection, and it has been held by this court that the question of a selection sufficient to impress the homestead character on property, without actual occupancy thereof as a home, must depend on the facts and circumstances in evidence in each case. McDonald v. Miller, 77 Okla. 97, 186 P. 957. Intention is evidenced by acts, or expressed by language. Sometimes both acts and language concur in evincing an intention. At other times the acts and language on which the existence of intention depends for support are at variance. When such a case is presented the acts of the parties are more cogent and of greater probative value in determining what were their intentions at a stated time than are mere words expressive of their future intentions.
So it is with the case here presented. In 1916 or 1917, and perhaps later, both spouses expressed to witnesses their intention to build a home for the family on the land involved, but in 1918, they purchased a home in Duncan, spent money in adding to and improving it, and moved into it, occupying and using it as a home until the divorce, about two years later. The reasonable inference from the record is that it is still so occupied by the former wife and the children. Upon the trial of the instant case, these exspouses flatly contradicted each other as to why their expressed intentions were never carried out. He says she refused to live in the country. She says she begged him to make the farm their home, which he refused to do. Thus it is demonstrated that there was no mutuality of understanding between them as to this expressed intention.
When their acts at variance with their expressed intentions are considered, they are found to be mutual and in accord, resulting in the purchase and establishment of a home for the family in Duncan. When she obtained her divorce it must be presumed that the decree designating and describing the two pieces of real estate conformed to the pleading and the proof in that case. Thus the solemn decree of divorce, by virtue of which this former wife now holds the legal title to both pieces of real estate, confutes her instant claim that "the farm" was the home of the family and that it was impressed with the homestead character.
This court has passed upon numerous cases involving homestead questions since the advent of statehood, and has uniformly given liberal construction to the constitutional and statutory provisions for the protection of the home of the family against the claims of creditors. It has held consistently, in the absence of statutory requirement as to actual occupancy, that a bona fide intention to make a tract of land the family home evidenced by overt acts in preparation for a reasonably delayed occupancy, will be sufficient to impress the land with the homestead character. Kelly v. Mosely, 34 Okla. 218,124 P. 984; Laurie v. Crouch, 41 Okla. 589, 139 P. 304; Illinois Insurance Company v. Rogers, 61 Okla. 43, 160 P. 56; American Surety Co. v. Gibson, 65 Okla. 206, 166 P. 112; McFarland v. Coyle, 69 Okla. 248, 172 P. 67. In harmony with the principle of the foregoing cases, this court has also held that where the homestead character has once been impressed on land, the burden of proof as to abandonment rests on the one asserting it. McCammon v. Jenkins, 44 Okla. 612, 145 P. 1163; Long v. Talley, 84 Okla. 38, 201 P. 990. But this court has not held that a bare expression of intention to make a certain tract of land the family home at some future time, contradicted by the subsequent act of acquiring and dedicating to the family use as a home an entirely different piece of property, is sufficient to impress the homestead character on the property first mentioned. It has held directly to the contrary. Shipley v. Thompson, 106 Okla. 41, 234 P. 717. The principle of bona fide intention evidenced by overt acts in preparation for a reasonably delayed occupancy on which the homestead character has frequently been upheld by this and other courts, is based upon the doctrine of relation. But where an expressed intention, or even overt acts, are not followed by the logical and subsequent act of occupancy, *Page 234 
even after a lapse of years, there is nothing to render applicable the doctrine of relation.
The constitutional provision defining the homestead of the family within a city, town or village is quite different from that defining the rural homestead, in that it is required to be "owned and occupied." As to both kinds of homesteads, it is provided that any temporary renting shall not change its character "when no other homestead has been acquired." In the instant case, the urban homestead in Duncan was "owned and occupied" as a home prior to the execution of the mortgage in question on the farm and so continued for more than two years. Since there can be only one residence homestead for each family, it is evident that these spouses selected, "owned and occupied" "the home place" in Duncan as their homestead in preference to carrying out their previous expressed intention of making "the farm" their home, thus omitting the overt acts and reasonably delayed occupancy which, by the doctrine of relation would have been sufficient to impress the homestead character on the farm as one of the date of their oral expressions of intention. The setting out of the orchard was an act as consistent with improvement for rental purposes as for homestead purposes, and can have no probative value in impressing the homestead character on "the farm," as against the unequivocal acts of the parties.
Upon the trial of the case, the consideration for the notes and mortgage involved was established without contradiction. Therefore, the equities of this case are as strong for plaintiffs in error as for defendants in error. In such case it is the duty and province of the court to apply the age-old maxim of equity and let the law prevail.
For the reason that the evidence is wholly insufficient to sustain the finding of the jury, which the trial court adopted as its own, this cause should be reversed, with directions to the trial court to vacate, set aside, and hold for naught its decree rendered in conformity to such finding, and to enter a decree in conformity with the views herein expressed.
By the Court: It is so ordered.